                                                         IT IS ORDERED

                                                        Date Entered on Docket: February 6, 2020




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO

  In Re:                                                 Case No. 19-12715-t7
  JOALYNN MARIE RIERSON
                                                         Chapter 7
     Debtor(s)

      DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
                    ABANDON PROPERTY LOCATED AT

          This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on December 23, 2019, Docket No. 11 (the "Motion") by Idaho Housing

  and Finance Association ("Movant"). The Court, having reviewed the record and the Motion, and

  being otherwise sufficiently informed, FINDS:

          1.     On December 23, 2019, Movant served the Motion and a notice of the Motion

  (the "Notice") on the case trustee, Edward Alexander Mazel ("Trustee"), and on Debtor('s/s')

  counsel, Arun A Melwani, by use of the Court's case management and electronic filing system

  for the transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and

  on Debtor(s) by United States first class mail, in accordance with Bankruptcy Rules 7004 and

  9014.




   Case 19-12715-t7      Doc 17     Filed 02/06/20    Entered 02/06/20 16:37:27 Page 1 of 5
       2.      The Motion relates to the property known as 126 Berrendo Ave., Moriarty, New

Mexico, 87035 (the "Property") with a legal description:




       3.      The Notice specified an objection deadline of twenty-one (21) days from the date

of service of the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on January 16, 2020;

       6.      As of February 3, 2020, neither Debtor(s) nor Trustee, nor any other party in

interest, filed an objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on February 3, 2020, Patricia Rychards of

Weinstein & Riley, P.S. searched the data banks of the Department of Defense Manpower Data

Center ("DMDC") and found that DMDC does not possess any information indicating that

Debtor(s) is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:

               a.      To enforce their rights in the Property, including foreclosure of liens and a

       foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements




 Case 19-12715-t7        Doc 17     Filed 02/06/20     Entered 02/06/20 16:37:27 Page 2 of 5
       and/or other agreements to which Debtor(s) is/are a party, to the extent permitted by

       applicable non-bankruptcy law, such as by commencing or proceeding with appropriate

       action against Debtor(s) or the Property, or both, in any court of competent jurisdiction;

       and

                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor(s), although Debtor(s) can be named as a

defendant\defendants in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.

       4.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor(s) after any foreclosure sale or other disposition of the Property. Movant may

file an amended proof of claim for this bankruptcy case within 30 days after a foreclosure sale of

the Property should it claim that Debtor(s) owe(s) any amount after the sale of the Property.

       5.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.




 Case 19-12715-t7        Doc 17     Filed 02/06/20      Entered 02/06/20 16:37:27 Page 3 of 5
       7.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor(s) and to enter into a loan

modification with Debtor(s).


                                  XXX END OF ORDER XXX


Submitted by:



                                                        Weinstein & Riley, P.S.


                                                   By: /s/ Elizabeth V. Friedenstein
                                                       Elizabeth V. Friedenstein, # 141568
                                                       Weinstein & Riley, P.S.
                                                       5801 Osuna Road NE, Suite A-103
                                                       Albuquerque, NM 87109
                                                       Direct: 505-348-3075
                                                       Fax: 505-214-5116
                                                       Email: ElizabethF@w-legal.com
                                                       Attorney for Movant




Copies to:

Joalynn Marie Rierson
126 Berrendo Rd.
Moriarty, NM 87035

Lien Holder:
New Mexico Mortgage Finance Authority
344 4th St SW
Albuquerque, NM 87102


Arun A Melwani
MELWANI LAW P.C./Upright Law L.L.C.
10749 Prospect Ave NE Ste F
Albuquerque, NM 87112-3281




 Case 19-12715-t7        Doc 17    Filed 02/06/20     Entered 02/06/20 16:37:27 Page 4 of 5
Edward Alexander Mazel
Edward Mazel Trustee
1122 Central Ave SW
Ste 4
Albuquerque, NM 87102

United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




 Case 19-12715-t7   Doc 17   Filed 02/06/20   Entered 02/06/20 16:37:27 Page 5 of 5
